DETAILED ACTION
	Claims 1-17 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 17 refers to claim 13 and any of claims 1-11 simultaneously and not in the alternative. Accordingly, the claim has not been further treated on the merits.
Claim 7 is objected to because of the following informalities:  “acetylating acetyl dehydrogenase” appears to be a typographical error for “acetylating acetaldehyde dehydrogenase” as stated in para. [047] of the specification.  
Appropriate correction is required.

Claim Interpretation
	Claims 2-5 and 14-16 recite “native CRZ1 polypeptide.”  This term is understood to refer to an endogenous CRZ1 polypeptide for the specific species and strain of the modified yeast cell, which is considered to be a definite claim term.
	Claim 10 recites “an alternative pathway for making alcohol.”  A pathway can only be considered to be an “alternative” relative to a pathway that is considered not to be an alternative.  The broadest reasonable interpretation of claim 10 is “an alternative pathway for making alcohol” being a cell having any non-endogenous carbon flow from a carbon source to alcohol that is not endogenously present in the specific species and strain of the modified yeast cell.  While this is broad, it is not considered to be indefinite under 35 U.S.C. 112(b) at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the modified cells comprising a genetic alteration that causes the cells to produce an increased amount of active CRZ1 polypeptides compared to the parental cells.”
Claim 1 does not recite a method and is not limited by any step of a method.  Even if recitation of “Modified yeast cells derived from parental yeast cells” is understood as setting forth a product by process, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).
The specification, para. [037], states “In one aspect, modified yeast cells are provided, the modified cells having a genetic alteration that results in the production of modified CRZ 1 polypeptides that are in addition to native endogenous CRZ 1 polypeptides compared to otherwise-identical parental cells.” The preceding implies that in other aspects the parental cell is not otherwise-identical to the modified yeast cell.
As such, modified yeast cell embodiments of claim 1 are not required to be made from any specific parental cell.  That is, any embodiment modified yeast cell that may be an embodiment of claim 1 does not have a specific corresponding parental cell since embodiments of claim 1 are not required to be made by any specific process including from any specific parental cell.  Stated in other words, there are plural yeast cells that can be considered to be “parental cells” in relation to any specific modified yeast cell.  The only required structural relationship between a modified yeast cell and a parental yeast cell is the modified yeast cell has the recited genetic alteration.  
For example, if an embodiment of claim 1 is a Saccharomyces cerevisiae strain having an endogenous CRZ1 gene replaced with a modified CRZ1 gene having SEQ ID NO: 4 of the specification and placed under the control of a heterologous strong constitutive promoter, a parental strain can be:
1) A wild-type S. cerevisiae strain having a wild-type CRZ1 gene; 
2) A S. cerevisiae strain having a wild-type CRZ1 gene placed under control of the heterologous strong constitutive promoter above; 
3) A S. cerevisiae strain having deletion of endogenous CRZ1 gene as is the case for strain YYA1 shown in Table 1 of Araki et al. (Ethanol stress stimulates the Ca2+-mediated calcineurin/Crz1 pathway in Saccharomyces cerevisiae, J. Biosci. Bioeng. 107 (2009): 1-6); or 
4) A S. cerevisiae strain having the endogenous CRZ1 gene replaced with a modified CRZ1 gene having SEQ ID NO: 4 of the specification and under control of the endogenous CRZ1 promoter.
Claim 1 further requires that “the modified cells produce during fermentation an increased amount of alcohol compared to the amount of alcohol produced by the parental cells under identical fermentation conditions.”  However, each of the potential parental strains discussed above would be expected to produce different amounts of alcohol. As such, it is unclear as to which parental strain any potential embodiment of claim 1 is compared as to determine if increased production of alcohol compared to parental cells as required by claim 1 is present.  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Here, since the identity of a parental cell to which alcohol production of any potential embodiment modified yeast cell of claim 1 is compared to determine if the required claim feature of increased alcohol production is met is unclear, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement such that claim 1 and claims depending therefrom are rejected under 35 U.S.C. 112(b).  It is recommended that claim 1 be amended to recite that the modified cell is “otherwise-identical parental cells” as described in para. [037] of the specification.
In claim 5, claim 5 recites “wherein the amount of increase in the expression of the modified CRZ1 mutant polypeptides is at least about 500%, at least 1,000%, at least 1,500%, or even at least 2,000%.” “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.” MPEP 2173.05(d).  In claim 5, the recitation of “or even” is interpreted as indicating an example or preference where it is not clear whether the claimed narrower range “or even at least 2000%” is a limitation.
Claim 5 recites the limitation "the modified CRZ1 mutant polypeptides" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 5 depends, has no literal antecedent basis for a modified CRZ1 mutant polypeptide.  Further, there are no features recited in claim 1 that can be considered to provide an inherent antecedent basis of a modified CRZ1 mutant polypeptide wherein an active CRZ1 polypeptide is not necessarily a modified CRZ1 mutant polypeptide. “A claim is indefinite when it contains words or phrases whose meaning is unclear. . . . The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e). For the reasons stated, it is unclear as to what element “the modified CRZ1 mutant polypeptides” makes reference.
Claim 6 recites the limitation "the phosphoketolase pathway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 6 depends, has no explicit antecedent basis for the phosphoketolase pathway.  Further, an otherwise generic modified yeast cell or parental yeast cell cannot be considered to provide an inherent antecedent basis for any specific “the phosphoketolase pathway.”  As such, it is unclear as to what element “the phosphoketolase pathway” makes reference.  See MPEP 2173.05(e).
Claim 9 recites the limitation "the glycerol pathways and/or the acetyl-CoA pathway" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1, from which claim 9 depends, has no explicit antecedent basis for the glycerol pathways and/or the acetyl-CoA pathway.  Further, an otherwise generic modified yeast cell or parental yeast cell cannot be considered to provide an inherent antecedent basis for any specific the glycerol pathways and/or the acetyl-CoA pathway.  As such, it is unclear as to what elements “the glycerol pathways and/or the acetyl-CoA pathway” make reference.  See MPEP 2173.05(e).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto Alaman et al. (ES 2257125 A1) as evidenced by Dashko et al. (Why, when, and how did yeast evolve alcoholic fermentation, FEMS Yeast Res. 14 (2014): 826-83).
A machine translation of Prieto Alaman et al. is provided that is cited herein.
The specification, para. [031], provides the following definition: “As used herein, the terms "genetic manipulation" and "genetic alteration" are used interchangeably and refer to the alteration/change of a nucleic acid sequence. The alteration can include but is not limited to a substitution, deletion, insertion or chemical modification of at least one nucleic acid in the nucleic acid sequence.”
In view of the above definition, insertion of a heterologous nucleic acid or extra gene copy into the genome (i.e. a chromosome) of a cell is considered to be an insertion within the broadest reasonable interpretation of “genetic alteration” as defined by the specification and recited in the claims.
 “The invention focuses on the field of biotechnology and in particular that of baker's yeast used in fermentation processes in which it is required that the cells of this organism exhibit a high tolerance to hyperosmotic stress (high concentration of sugars) and stress freeze conditions typically result in a loss of viability and fermentative capacity. Specifically, the invention relates to a process for altering the stress response in yeast cells, by overexpressing the S. cerevisiae gene CRZ1 or functionally homologous gene thereof, and a nucleotide fragment encoding a finger protein type zinc Cys2His2, required for activation via calcineurin gene response to hyperosmotic stress.” Prieto Alaman et al., page 1 (Technical Field).
“In addition, global analysis of gene expression in S. cerevisiae, indicates that the expression of a large number of genes induced by saline stress depends on calcineurin route / Crz1p. . . . is not known, however, the effect of overexpression of CRZ1 in freezing tolerance of S. cerevisiae, or if the presence in cells of this body an amount above the usual Crz1p, can alter the fermentative capacity yeast strains laboratory or industrial baker's yeast in hyperosmotic media with a high sugar content.”  Prieto Alaman et al., page 3, 3d full para.
“The nucleotide sequence encoding the Crz1p protein, either ScCrz1p or TdCrz1p, listed above in i) and ii) can be used generally in the generation of an expression vector iii) allowing the expression of these proteins in a wide range of host cells. In general, the expression vector of the present invention comprises at least the nucleotide sequence encoding the Crz1p protein (eg TdCrz1p, SEQ ID NO 2).” Prieto Alaman et al., page 5, 3d full para. “The choice of vector will depend on the host cell into which will be subsequently introduced. For example, the vector where said nucleotide sequence introduced may be a plasmid, when introduced into a host cell, is integrated into the genome of said cell and replicates together with the chromosome of the host cell.” Prieto Alaman et al., page 5, 3d full para.
“Thus, an object of the present invention is a method of obtaining baker's yeast with high capacity of resistance to freezing, to hyperosmotic stress (high sugar) and ionic stress, hereinafter method obtaining yeast bakery the present invention, based on the genetic transformation of yeast by said nucleotide sequence allowing expression of a protein with activity Crz1.” Prieto Alaman et al., page 4, 8th para.  This is considered to be description that overexpression of CRZ1 as described increases the amount of active CRZ1 polypeptides in a yeast cell.
Prieto Alaman et al., Example 7 and Fig. 7, describe increase fermentative capacity for Saccharomyces cerevisiae transformed with an overexpressing a heterologous CRZ1 polypeptide having higher CO2 production following freezing than a corresponding unmodified or parental yeast cell. Prieto Alaman et al., Example 8, similarly describes S. cerevisiae overexpressing ScCRZ1 polypeptide wherein the “fermentative capacity of the host strain HS13 in sweet doughs is also significantly improved by the overexpression of ScCRZ1.”  That is, the yeast cell that is transformed and does not originally overexpress CRZ1 polypeptide is a parental yeast cell.
As evidenced by Dashko et al., an ordinarily skilled artisan at the time of filing would have readily recognized that reference to “fermentative capacity” by Prieto Alaman et al. is a reference to ethanol fermentation that produces ethanol and CO2.  “One of the most prominent features of the baker’s yeast Saccharomyces cerevisiae is its ability to rapidly convert sugars to ethanol and carbon dioxide at both anaerobic and aerobic conditions.” Dashko et al., page 826, right column.
In view of the above, Prieto Alaman et al. disclose a modified S. cerevisiae yeast cell derived from parental yeast cells having a genetic alteration being addition and overexpression of heterologous DNA or encoding DNA encoding CRZ1 polypeptide (including such encoding gene integrated into the genome thereof) that causes the yeast cells to produce an increased amount of active CRZ1 polypeptide compared to parental cells wherein the modified cells have a higher fermentation capacity as to necessarily and inherent have an increased amount of alcohol production (i.e. fermentation capacity) compared to an amount of alcohol produced by corresponding parental cells under identical fermentation conditions.
Similarly, Prieto Alaman et al. disclose a method for increasing production of alcohol/ethanol from yeast cell grown in a carbohydrate substrate (i.e. dough is a carbohydrate substrate) by introducing into parental yeast cells a generic alteration that increases production of active CRZ1 polypeptides compared to an amount produced in parental yeast cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto Alaman et al. as applied to claims 1 and 11-13 above, and further in view of Araki et al. (Ethanol stress stimulates the Ca2+-mediated calcineurin/Crz1 pathway in Saccharomyces cerevisiae, J. Biosci. Bioeng. 107 (2009): 1-6) and Sopko et al. (Mapping pathways and phenotypes by systematic gene overexpression, Mol. Cell 21 (2006): 319-30).
As discussed above Prieto Alaman et al., CRZ1 is activated by calcineurin.  “The element calcineurin dependent response (CDRE), the central Crz1p binding sequence from S. cerevisiae and said sequence variants found in target genes calcineurin / Crz1p route are described extensively in the literature.” Prieto Alaman et al., page 3, first full para. 
Araki et al., abstract, teach the following:
Environmental stimuli elicit a stress response, which helps to maintain cell survival. In budding yeast Saccharomyces cerevisiae, environmental cues can activate calcineurin, a highly conserved Ca2+- and calmodulin-dependent protein phosphatase. Calcineurin dephosphorylates the transcription factor Crz1, leading to accumulation of Crz1 in the nuclei and expression of stress responsive genes under the control of a calcineurin-dependent response element (CDRE). Ethanol is the final product of sugar fermentation by yeast, and thus a frequently encountered yeast stressor. However, adaptation of yeast to ethanol stress is poorly understood. In this study, we show that ethanol stimulates calcineurin-dependent nuclear localization of Crz1 and CDRE-dependent gene expression. Moreover, cells in which CRZ1 is deleted exhibit defective adaptation to ethanol stress, while a multicopy plasmid of CRZ1 confers an increased level of adaptive stress tolerance to ethanol. Taken together, the results indicate that ethanol activates the calcineurin/Crz1 pathway and that CRZ1 is crucial for cell survival under ethanol-induced stress.
“During ethanol fermentation of alcoholic beverages and bioethanol fuels, ethanol concentrations may exceed 10%, at which point yeast cells cannot grow and their viability decreases. Because they are capable of producing toxic levels of ethanol, it seems reasonable that yeast cells have evolved mechanisms for circumventing ethanol stress, such as transcriptional remodeling.” Araki et al., page 1, left col.  “[Y]east cells overexpressing CRZ1 display a pleiotropic-stress resistant phenotype caused by a mating pheromone, antifungal drugs, as well as freezing and hyperosmotic stresses.” Araki et al., page 5, bridging columns. “Finally, the demand for yeast cells that tolerate high concentrations of ethanol is increasing because of recent demands from the biofuel industry. Indeed, a recent effort to develop ethanol-tolerant yeast strains based on global transcription machinery engineering has shown promising results. Our findings suggest that calcineurin/ CRZ1-targeted approaches, including overexpression of Crz1 or modulating the activity of Crz1 via its affinity to calcineurin, may prove useful in the development of yeast strains that can tolerate high ethanol concentrations, a feature that would be beneficial to the biofuel industry.” Araki et al., page 5, right col. 
As such, the teachings of Araki et al. complement those of Prieto Alaman et al.  Prieto Alaman et al. state that overexpression of CRZ1 increases fermentation, which is the production of both CO2 and ethanol, wherein Araki et al. teaches that overexpression of CRZ1 increases ethanol tolerance that “would be beneficial to the biofuel industry,” which is an implied teaching that CRZ1 overexpression allows for increased ethanol production.
Further, Araki et al. indicates that the activity of CRZ1 is activated by dephosphorylation of CRZ1 leading to accumulation of Crz1 in the nuclei and expression of stress responsive genes. 
However, Prieto Alaman et al. and Araki et al. do not teach expression of a modified mutation CRZ1 polypeptide having a reduced number of serine residues relative a native CRZ1 polypeptide as to exhibit reduced phosphorylation as recited in claims 2-4 and 14-16.
Sopko et al., in connection with Fig. 6E, teach that overexpression of mutants of CRZ1 polypeptide increase the activity of CRZ1 as a transcription factor.  In brief, S. cerevisiae cells “carrying an integrated 4xCDRE::lacZ reporter) were transformed with a plasmid expressing wild-type CRZ1 or CRZ1 substitution mutants T202A/S213A, S231A/S234A or T202A, S213A, S231A, S234A as described in the legend of Fig. 6E of Sopko et al.  “Crz1p possesses nine potential Pho85 phosphorylation sites (S/TP).” Sopko et al., page 325, left col. “Activity of the Crz1p-specific CDRE-lacZ reporter was increased in the double mutant, and this was exacerbated by mutation of those sites predicted to be phosphorylated by Hrr25p (S231A and S234A) (Figure 6E, quadruple).” Sopko et al., page 325, left col.  That is, Sopko et al. teach that mutation of serine residues known to be phosphorylated in CRZ1 (which reduces activity of CRZ1) to alanine increases activity of the CRZ1 polypeptide that stimulates the expression of genes under control of the CRZ1 polypeptide and/or CDRE.
Prieto Alaman et al. and Araki et al. do not teach expression of a modified mutation CRZ1 polypeptide having a reduced number of serine residues relative a native CRZ1 polypeptide as to exhibit reduced phosphorylation as recited in claims 2-4 and 14-16. However, as taught by both Alaman et al. and Araki et al., overexpression of CRZ1 benefits fermentation capacity of S. cerevisiae wherein Araki et al. directly suggest overexpression of CRZ1 polypeptide in yeast cells for biofuel production including ethanol.
Since Sopko et al. teach that certain mutant CRZ1 polypeptides are more active than the wild-type polypeptide, including the taught quadruple mutant T202A, S213A, S231A, S234A, at the time of filing an ordinarily skilled artisan would have been motivated to overexpress such mutant CRZ1 polypeptide in S. cerevisiae for any application suggested by Prieto Alaman et al. and/or Araki et al. including in S. cerevisiae yeast cells for baking or for biofuel production including ethanol.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since both Prieto Alaman et al. and Araki et al. teach that increased CRZ1 activity is beneficial to enhance fermentation capacity or ethanol stress resistance in S. cerevisiae.  Since Sopko et al. teach that the taught quadruple mutant T202A, S213A, S231A, S234A of CRZ1 has higher activity than the corresponding wild-type CRZ1 due to reduction in at least serine residues susceptible to phosphorylation, an ordinarily skilled artisan would have been motivated to overexpress such mutant CRZ1 polypeptide in embodiments of Prieto Alaman et al. and/or Araki et al. in order to benefit from increased CRZ1 activity taught to be beneficial therein.  It is noted that Prieto Alaman et al. directly teach that any CRZ1 polypeptide can be expressed by integration into the genome (i.e. a chromosome) of a parental yeast cell as to be a genetic alteration such that an ordinarily skilled artisan at the time of filing would have been motivated to do the same when overexpressing a CRZ1-encoding gene.  
Regarding claim 5, as stated above, the structure of “the parental cell” is not defined.  If a cell having deletion of endogenous gene encoding CRZ1 polypeptide is considered to be the parental cell, then the expression of any overexpressed CRZ1 polypeptide including the quadruple mutant T202A, S213A, S231A, S234A of CRZ1 taught by Sopko et al. is infinitely higher than “the expression of native CRZ1 polypeptides in the parental cells grown under equivalent conditions” as to satisfy the features of claim 5.  In the alternative, both Prieto Alaman et al. and Araki et al. directly teach overexpression of wild-type S. cerevisiae CRZ1 polypeptide in a S. cerevisiae host wherein overexpression by definition requires a higher expression level than the otherwise endogenous S. cerevisiae CRZ1 polypeptide expressed from the corresponding endogenous gene in such S. cerevisiae host.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A).  Since Prieto Alaman et al. and Araki et al. teach the general condition of overexpression of a CRZ1 polypeptide, it is not inventive to optimize the level of such overexpression including a level of over expression that is at least 500% of the native CRZ1 polypeptide present in the S. cerevisiae host.

Claims 1, 6-10 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto Alaman et al. as applied to claims 1 and 11-13 above, and further in view of Araki et al. (Ethanol stress stimulates the Ca2+-mediated calcineurin/Crz1 pathway in Saccharomyces cerevisiae, J. Biosci. Bioeng. 107 (2009): 1-6) and Andrei et al. (U.S. 2017/0088861 A1).
As discussed above Prieto Alaman et al., CRZ1 is activated by calcineurin.  “The element calcineurin dependent response (CDRE), the central Crz1p binding sequence from S. cerevisiae and said sequence variants found in target genes calcineurin / Crz1p route are described extensively in the literature.” Prieto Alaman et al., page 3, first full para. 
Araki et al., abstract, teach the following:
Environmental stimuli elicit a stress response, which helps to maintain cell survival. In budding yeast Saccharomyces cerevisiae, environmental cues can activate calcineurin, a highly conserved Ca2+- and calmodulin-dependent protein phosphatase. Calcineurin dephosphorylates the transcription factor Crz1, leading to accumulation of Crz1 in the nuclei and expression of stress responsive genes under the control of a calcineurin-dependent response element (CDRE). Ethanol is the final product of sugar fermentation by yeast, and thus a frequently encountered yeast stressor. However, adaptation of yeast to ethanol stress is poorly understood. In this study, we show that ethanol stimulates calcineurin-dependent nuclear localization of Crz1 and CDRE-dependent gene expression. Moreover, cells in which CRZ1 is deleted exhibit defective adaptation to ethanol stress, while a multicopy plasmid of CRZ1 confers an increased level of adaptive stress tolerance to ethanol. Taken together, the results indicate that ethanol activates the calcineurin/Crz1 pathway and that CRZ1 is crucial for cell survival under ethanol-induced stress.
“During ethanol fermentation of alcoholic beverages and bioethanol fuels, ethanol concentrations may exceed 10%, at which point yeast cells cannot grow and their viability decreases. Because they are capable of producing toxic levels of ethanol, it seems reasonable that yeast cells have evolved mechanisms for circumventing ethanol stress, such as transcriptional remodeling.” Araki et al., page 1, left col.  “[Y]east cells overexpressing CRZ1 display a pleiotropic-stress resistant phenotype caused by a mating pheromone, antifungal drugs, as well as freezing and hyperosmotic stresses.” Araki et al., page 5, bridging columns. “Finally, the demand for yeast cells that tolerate high concentrations of ethanol is increasing because of recent demands from the biofuel industry. Indeed, a recent effort to develop ethanol-tolerant yeast strains based on global transcription machinery engineering has shown promising results. Our findings suggest that calcineurin/ CRZ1-targeted approaches, including overexpression of Crz1 or modulating the activity of Crz1 via its affinity to calcineurin, may prove useful in the development of yeast strains that can tolerate high ethanol concentrations, a feature that would be beneficial to the biofuel industry.” Araki et al., page 5, right col. 
As such, the teachings of Araki et al. complement those of Prieto Alaman et al.  Prieto Alaman et al. state that overexpression of CRZ1 increases fermentation, which is the production of both CO2 and ethanol, wherein Araki et al. teaches that overexpression of CRZ1 increases ethanol tolerance that “would be beneficial to the biofuel industry,” which is an implied teaching that CRZ1 overexpression allows for increased ethanol production.
However, Prieto Alaman et al. and Araki et al. do not teach a modified S. cerevisiae cell further having a gene of a phosphoketolase pathway encoding phosphotransacetylase, an exogenous gene encoding a carbohydrate processing enzyme, an alteration in an acetyl-CoA pathway and an alternative pathway for making alcohol (e.g. ethanol).
Andrei et al., abstract, teach:
A recombinant yeast cell, fermentation compositions, and methods of use thereof are provided. The recombinant yeast cell includes at least one heterologous nucleic acid encoding one or more polypeptide having phosphoketolase activity; phosphotransacetylase activity; and/or acetylating acetaldehyde dehydrogenase activity, wherein the cell does not include a heterologous modified xylose reductase gene, and wherein the cell is capable of increased biochemical end product production in a fermentation process when compared to a parent yeast cell.
As such, Andrei et al. teach a yeast cell having one or more genes of a phosphoketolase pathway including phosphoketolase, phosphotransacetylase and acetylating acetaldehyde dehydrogenase as directly recited in claims 6-7.
“In one embodiment the parent yeast is a commercial ethanologen yeast strain suitable for use the fuel ethanol industry.” Andrei et al., para. [0058].  That is, as taught in claim 4 of Andrei et al., Andrei et al. is specifically directed towards yeast cells producing increased amounts of ethanol.
“The present disclosure provides an alternate metabolic process which can potentially produce three molecules of acetyl-CoA from one molecule of glucose using a pathway which does not rely on the Wood-Ljungdahl pathway enzymes. Instead, it makes use of a phosphoketolase enzyme found in certain organisms.” Andrei et al., para. [0090].  This is understood as being an alteration in an acetyl-CoA pathway as directly recited in claim 9.
“In order to direct carbon towards the phosphoketolase enzyme, the non-oxidative branch of the pentose phosphate pathway (transketolase, transaldolase, ribulose-5-phosphate-epimerase and (or) ribose-5-phosphate epimerase, ribose-5-phosphate isomerase, expression can be modulated (e.g., increase enzyme activity) to allow more carbon to flux towards fructose 6-phosphate and xylulose 5-phosphate, thereby increasing the eventual production of acetyl CoA and ethanol. Increase of transketolase, transaldolase, ribulose-5-phosphate-epimerase and (or) ribose-5-phosphate epimerase activity can be any amount of increase of specific activity or total activity as compared to when no manipulation has been effectuated.” Andrei et al., para. [0093].  The preceding is understood that the expression of phosphoketolase enzyme and/or increase of pentose phosphate enzymes constitutes an alternative pathway for making alcohol as recited in claim 10.
“In any aspects of the invention, further provided herein are recombinant cells additionally comprising one or more heterologously expressed nucleic acids encoding a variant of the Trichoderma reseei glucoamylase gene. In one embodiment the nucleic acid is under control of native Saccharomyces cerevisiae FBA1 promoter and transcription terminator. The sequence of this Trichoderma reseei glucoamylase gene is shown as SEQ ID NO: 11 herein.” Andrei et al., para. [0096]. This is understood as a description that the modified yeast cells taught by Andrei et al. have an exogenous gene encoding a carbohydrate processing enzyme that is glucoamylase.
The working embodiments and examples of Andrei et al. are implemented by modification of a parental yeast strain of S. cerevisiae.
Prieto Alaman et al. and Araki et al. do not teach a modified S. cerevisiae cell further having a gene of a phosphoketolase pathway encoding phosphotransacetylase, an exogenous gene encoding a carbohydrate processing enzyme, an alteration in an acetyl-CoA pathway and an alternative pathway for making alcohol (e.g. ethanol).
However, at the time of filing an ordinarily skilled artisan would have been motivated to modify the S. cerevisiae as taught by Andrei et al. for production of ethanol as a biofuel as a parental cell to further overexpress a CRZ1 polypeptide as to have a genetic alteration that causes production of an increased amount of active CRZ1 polypeptide and increased amount of alcohol compared to the parental cells taught by Andrei et al.
As discussed, Araki et al. directly teach overexpression of Crz1 may prove useful in the development of yeast strains that can tolerate high ethanol concentrations, a feature that would be beneficial to the biofuel industry. Araki et al., page 5, right col.  As discussed, Prieto Alaman et al. further teach that overexpression of CRZ1 increases fermentation capacity of yeast cells.  Since at least Araki et al. directly suggest overexpression of CRZ1 polypeptide whereby “overexpression of Crz1 . . . may prove useful in the development of yeast strains that can tolerate high ethanol concentrations, a feature that would be beneficial to the biofuel industry,” an ordinarily skilled artisan would have been motivated to overexpress CRZ1 polypeptide (that necessarily increases active CRZ1 polypeptide) in a yeast cell taught for biofuel production of ethanol such as the S. cerevisiae cell taught by Andrei et al.  A person having ordinarily skill in the art at the time of filing would have been motivated to do this since at last Araki et al. directly suggest overexpression of CRZ1 in yeast cell for biofuel/ethanol production wherein the same desirably increases tolerance of yeast to high ethanol concentrations.  It is noted that Prieto Alaman et al. directly teach that any CRZ1 polypeptide can be expressed by integration into the genome (i.e. a chromosome) of a parental yeast cell as to be a genetic alteration such that an ordinarily skilled artisan at the time of filing would have been motivated to do the same when overexpressing a CRZ1-encoding gene.  

Examiner’s statement regarding prior art
It has been considered whether Sopko et al. (Mapping pathways and phenotypes by systematic gene overexpression, Mol. Cell 21 (2006): 319-30) anticipates claim 1 or 13 and other dependent claims.  However, it is uncertain whether overexpression of CRZ1 mutant in S. cerevisiae as described by Sopko et al. will affect an increase in ethanol production when such cells taught by Sopko et al. express a beta-galactosidase reporter gene responsive to CRZ1.  As such, anticipation rejections over Sopko et al. are not made at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652